DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11, 13, 14, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., US 2013/0200363 (listed in IDS filed on 02/15/20219 and corresponding to US 8,901,658).
In re Claim 1, Wang discloses a thin film transistor (Figs. 1 and 2), comprising: a first source electrode 104a and a first drain electrode 150a spaced apart from each other (Fig. 2); an active layer 120 on the first source electrode 140a and the first drain electrode 150a, the active layer 120 inherently having a channel part between the first source electrode 140a and the first drain electrode 150a, a source electrode contact part X1 (Fig. A) electrically connected to the first source electrode 140a, and a drain electrode contact part X2 electrically connected to the first drain electrode 150a; a second source electrode 140b on a side of the source electrode X1 distal to the first source electrode 140a, the second source electrode 150b being electrically connected to the first source electrode 140a; and a second drain electrode 150b on a side of the drain electrode contact part X2 distal to the first drain electrode 150a, the second drain electrode 150b being electrically connected to the first drain electrode 150a (Figs. 1, 2, and A; [0014-0025]). It is inherent that a central portion (between X1 and X2) of the active layer 120 is the channel part – how else the transistor can function.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Wang’s Fig. 2 annotated to show the details cited

In re Claim 2, Wang discloses the thin film transistor of claim 1, wherein the source electrode contact part X1 comprises a first portion 1PSECP (Fig. A) of the source electrode contact part X1 sandwiched between the first source electrode 140a and the second source electrode 140b; and the drain electrode contact part X2 comprises a first portion 1PDECP of the drain electrode contact part X2 sandwiched between the first drain electrode 150a and the second drain electrode 150b (Fig. A). 
X1 comprises a second portion 2PSECP of the source electrode contact part X1; the drain electrode contact part X2 comprises a second portion 2PDECP of the drain electrode contact part X2; and the second portion 2PDECP of the source electrode contact part X2 and the second portion 2PDECP of the drain electrode contact part X2are conductive portions (being portions of active/semiconductor layer 120) (Fig. A).
In re Claim 4, Wang discloses the thin film transistor of claim 1, further comprising a first via 1V  (Fig. A) extending through the source electrode contact part X1 and a second via 2V extending through the drain electrode contact part X2; the second source electrode 140b is electrically connected to the first source electrode 140a through the first via 1V; and the second drain electrode 150b is electrically connected to the first drain electrode 150a through the second via 2V.
In re Claim 5, Wang discloses the thin film transistor of claim 1, further comprising a gate insulating layer 130 on the active layer 120; and a gate electrode 112 on a side of the gate insulating layer 120 distal to the channel part (the part of 120 between the first source electrode 140a and the first drain electrode 150a  (Fig. 2).
In re Claim 7, Wang discloses the thin film transistor of claim 1, wherein the active layer 120 (Fig. 2) comprises a metal oxide semiconductor material ([0014]).
In re Claim 8, Wang discloses the thin film transistor of claim 1, wherein the thin film transistor is a top-gate type thin film transistor (Fig. 2).
In re Claim 9, Wang discloses an array substrate, comprising the thin film transistor of claim 1 ([00005]).


In re Claim 13, Wang discloses a method of fabricating a thin film transistor (Fig. 2), comprising: forming a first source electrode 140a and a first drain electrode 150a spaced apart from each other; forming an active layer 120 on the first source electrode 140a and the first drain electrode 150a, the active layer 120 being formed to inherently have a channel part between the first source electrode 140a and the first drain electrode 150a, a source electrode contact part X1 (Fig. A) electrically connected to the first source electrode 140a, and a drain electrode contact part X2 electrically connected to the first drain electrode 150a; forming a second source electrode 140b on a side of the source electrode contact part X1 distal to the first source electrode 140a, the second source electrode 140b being formed to be electrically connected to the first source electrode 140a; and forming a second drain electrode 150b on a side of the drain electrode contact part X2 distal to the first drain electrode 150a, the second drain electrode 150b being formed to be electrically connected to the first drain electrode 150a (Figs. 1, 2, and A; [0014-0025]). It is inherent that a central portion (between X1 and X2) of the active layer 120 is the channel part – how else the transistor can function.
In re Claim 14, Wang discloses the  method of claim 13, wherein a first portion 1PSECP of the source electrode contact part X1 (Fig. A) is formed to be sandwiched between the first source electrode 140a and the second source electrode 140b; and a first portion  1PSECP of the drain electrode contact part X2 is formed to be sandwiched between the first drain electrode 150a and the second drain electrode 150b.
2PSECP of the source electrode contact part X1 ([0020]); and subsequent to forming the second drain electrode 150b, further comprising applying a conductive treatment ([]0020]) on a second portion 2PSECP of the drain electrode contact part X2 (Fig. A).
In re Claim 19, Wang discloses the method of claim 13, further comprising forming a gate insulating layer 130 on the active layer 120; and forming a gate electrode 112 on a side of the gate insulating layer 130 distal to the channel part (the central portion of 120 between the first source electrode 140a and the first drain electrode 150a)  (Fig. 2).
In re Claim 21, Wang discloses a method of fabricating an array substrate, comprising forming a thin film transistor according to the method of claim 13 ([0005]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 5 and 13 respectively above, and further in view of Nakazawa, US 5,561,075.
In re Claim 6, Wang discloses all limitations of claim 6 except for that  the gate electrode 112, the second source electrode 140, and the second drain electrode 150b are in a same layer and comprise a same material.
Nakazawa teaches a thin film transistor, wherein the gate electrode 205, the second source electrode 609, and the second drain electrode 608 are in a same layer (Fig. 6A; column 5, line 52 –column 7, line 33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Wang and Nakazawa, and to use the specified level of the gate electrode, the second source electrode, and the second drain electrode to provide a reliably and reproducible low OFF current as taught by Nakazawa (Abstract).
However, Wang taken with Nakazawa does not specify that the gate electrode, the second source electrode, and the second drain electrode comprise a same material. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a same material for all electrodes since it was known in the art that it is simplify the production process. (MPEP2144.I.)

Nakazawa teaches a method comprising forming the gate electrode 605, the second source electrode 609, and the second drain electrode 608 are forming in a same layer (Fig. 6A; column 5, line 52 –column 7, line 33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Wang and Nakazawa, and to use the specified level of the gate electrode, the second source electrode, and the second drain electrode to provide a reliably and reproducible low OFF current as taught by Nakazawa (Abstract).
However, Wang taken with Nakazawa does not specify that the gate electrode, the second source electrode, and the second drain electrode are forming in a same process, and using a same material.
In re the limitation that the electrodes are forming in a same process let’s note that it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the all electrodes in a same process, since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP2144.04.IV.C.),
As far as using a same material is concerned it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a same material for all electrodes since it was known in the art that it is simplify the production process. (MPEP2144.I.).

12 rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 11 above.
In re Claim 12, Wang discloses all limitations of claim 12 except for that the display apparatus is a top-emission type display apparatus; and a light emitting side of the display apparatus is on a side of the second source electrode and the second drain electrode distal to the active layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the light emitting side of the display apparatus is on a side of the second source electrode and the second drain electrode distal to the active layer since it was known in the art that it such arrangement the light losses are diminished. (MPEP2144.I.)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 15 above.
In re Claim 16, Wang discloses all limitations of claim 16 except for that  the conductive treatment on the second portion 2PSECP (Fig. A) of the source electrode contact part X1 and the second portion 2PSECP of the drain electrode contact part X2 are performed using a plasma.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use plasma since it was known in the art that plasma treatment is well-known and routine technique in semiconductor technology. (MPEP2144.I.)
Allowable Subject Matter
Claims 10 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893